DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 11-15, and 17 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 4/18/2022, with respect to claims 1-8, 11-15, and 17 have been fully considered and are persuasive.  The rejection of 1/18/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Tichborn et al. (US 2007/0187552 A1) hereinafter Tichborn and Sourbes et al. (US 2017/0001731 A1) hereinafter Sourbes are the closest prior art of record. Tichborn discloses a liquid tight container with a non-conductive composite material while Sourbes discloses a static ground for a liquid container. However, Tichborn and Sourbes, either alone or in combination anticipate or render obvious, “a dissipative coating coated on, an inner surface of the liquid-tight container; and a metallic layer overlaying the dissipative coating on the inner surface of the liquid-tight container, the metallic layer connecting the dissipative coating to the static ground feed-through,” as disclosed in claim 1 and similarly in independent claim 12. Claims 2 are allowed because they depend on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747